EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is dated as of October 2, 2015 by and between Luckycom, Ltd., a
Hong Kong company and wholly-owned subsidiary of Luckycom Inc. (the “Company”)
and Kingrich Lee (“Executive”)

 

W I T N E S S E T H:

WHEREAS, the Company desires to engage Executive as its Chief Executive Officer
on the terms and subject to the conditions set forth in this Agreement.

WHEREAS, Executive desires to accept employment as the Company’s Chief Executive
Officer on the terms and subject to the conditions set forth in this Agreement

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:

1.      Employment and Duties.

(a)    Subject to the terms and conditions hereinafter set forth, the Company
hereby employs Kingrich Lee as its Chief Executive Officer, and he shall have
the duties and responsibilities associated with a Chief Executive officer of a
public corporation. During the Term (defined hereafter) Executive shall report
to the Company’s board of directors. Executive shall also perform such other
duties and responsibilities as may be determined by the Company’s board of
directors as long as such duties and responsibilities are consistent with those
of the Company’s Chief Executive Officer.

(b)   Executive shall also serve in such executive capacity or capacities with
respect to any affiliate of the Company to which he may be elected or appointed,
provided that such duties are consistent with those of the Company’s Chief
Executive Officer. For purposes of this Agreement, the term “affiliate” shall
mean an entity that is controlled by the Company.

(c)    Unless terminated earlier as provided in Section 5 of this Agreement,
this Agreement shall have an initial term (the “Initial Term”) commencing as of
the date of this Agreement and expiring on Oct 1, 2016 and continuing on a
year-to-year basis thereafter unless terminated by either party on not less than
thirty (30) days notice prior to the expiration of the Initial Term or any
one-year extension. The Initial Term and the one-year extensions are
collectively referred to as the “Term.”

 

2.      Performance. Executive hereby accepts the employment contemplated by
this Agreement. During the Term, he shall devote substantially all of his
business time to the performance of his duties under this Agreement, and shall
perform such duties diligently, in good faith and in a manner consistent with
the best interests of the Company.

3.      Compensation and Other Benefits.

 

 

(a)    For his services to the Company during the Term, the Company shall pay
Executive an annual salary (“Salary”) at the rate of one hundred eighty thousand
U.S. dollars ($180,000) or one million four hundred and four thousand Hong Kong
dollars (“HKD”) (HK$1,404,000) payable in equal monthly installments.

4.      Reimbursement of Expenses. The Company shall reimburse Executive, upon
presentation of proper expense statements, for all authorized, ordinary and
necessary out-of-pocket expenses reasonably incurred by Executive during the
Term in connection with the performance of his services pursuant to this
Agreement; provided however, that Executive shall be required to obtain prior
approval from the Company for all expenditures in excess of five hundred
thousand U.S. dollars ($500,000) or three million eight hundred seventy five
thousand fifty HKD($3,875,050).

5.      Employee Benefits.

(a)    Health and Other Medical. Executive and his spouse shall be eligible to
participate in all health and medical employee benefit plans as are available
from time to time to other employees of the Company and their families. Pursuant
to the Company’s policy, the Company shall pay fifty percent (50%) of the costs
of all such benefits.

(b)   Vacation. Executive shall be entitled to two (2) weeks of paid vacation
and five (5) personal days per year, to be taken in such amounts and at such
times as shall be mutually agreed upon by the Company and Executive. Any unused
paid vacation or personal days shall not be forfeited and shall carry forward to
subsequent years. Executive shall not be entitled to reimbursement for any
unused vacation or personal time, except as may be required under law.

(c)    Savings Plan. Executive shall be eligible to enroll and participate, and
be immediately vested in, all Company savings and retirement plans, including,
but not limited to, any 401(k) plans, as are available from time to time to
other employees.

6.      Termination of Employment.

(a)    Automatic Termination. This Agreement and Executive’s employment
hereunder shall automatically terminate upon the earlier of: (i) the expiration
of this Agreement pursuant to subsection 1(c) of this Agreement, (ii)
termination pursuant to this Section 6 or (iii) Executive’s death.

(b)   Termination by the Company. This Agreement may be terminated by the
Company upon thirty (30) days prior written notice to Executive upon the earlier
to occur of the following:

(i)                 Disability. This Agreement and Executive’s employment
pursuant to this Agreement, may be terminated by the Company in the event of
Executive’s Disability. The term “Disability” shall mean any illness, disability
or incapacity of Executive which prevents him from substantially performing his
regular duties for a period of four (4) consecutive months or one hundred eighty
(180) days, even though not consecutive, in any twelve (12) month period.

 

 

(ii)               Cause. The Company may terminate this Agreement and
Executive’s employment pursuant to this Agreement for Cause. The term “Cause”
shall mean:

(A) Any violation of any material provision of this Agreement, habitual
absenteeism, bad faith, repeated failure or refusal to perform Executive’s
duties pursuant to Section 1 of this Agreement or gross negligence or willful
misconduct on the part of Executive in the performance of his duties, provided
that the Company has given written notice of and an opportunity of not less than
thirty (30) days to cure such breach.

(B)  a breach of Section 7, 8 or 9 of this Agreement;

(C)  a breach of trust whereby Executive obtains personal gain or benefit at the
expense of or to the detriment of the Company;

(D) Executive’s use of illegal substances;

(E)  any fraudulent or dishonest conduct by Executive or any other conduct by
him, which damages the Company, its parent, any of its subsidiaries or
affiliates or their property, business or reputation;

(F)   a conviction of or plea of nolo contendere by Executive of (i) any felony
or (ii) any other crime involving fraud, theft, embezzlement or use or
possession of illegal substances; or

(G) the admission by Executive of any matters set forth in Section 6(b)(ii)(F)
of this Agreement.

(H) failure to ensure that the Company’s filings with the Securities and
Exchange Commission (the “SEC”) are timely; and

(I)    failure to ensure the accuracy of the Company’s filings with SEC.

(d)   Termination by Executive.

(i)                 Disability. This Agreement and Executive’s employment
pursuant to this Agreement, may be terminated by Executive on not less than
thirty (30) days’ prior written notice in the event of Executive’s Disability.

(ii)               Voluntary termination. This Agreement may be voluntarily
terminated by Executive on not less than thirty (30) days’ prior written notice
to the Company.

(e)    Consequences of Termination. Upon termination of Executive’s employment,
except for (i) termination for Cause pursuant to subsection 6(b)(ii) or (ii)
termination by Executive pursuant to subsection 6(d)(ii), Executive shall be
entitled to (A) a payment equal to two (2) months’ salary, or thirty thousand
U.S. dollars ($30,000)

 

 

or two hundred thirty four thousand HKD ($234,000) (the “Severance”) and (B)
Executive shall be eligible to retain the benefits provided for in Section 5 of
this Agreement for a period of six (6) months. The Severance shall be paid, at
the Company’s option, either (x) in a lump sum upon termination, with such
payments discounted by the U.S. Treasury rate most closely comparable to the
applicable time period left in the Agreement or (y) as and when normal payroll
payments are made to other employees of the Company. Executive expressly
acknowledges and agrees that the Severance shall be in full satisfaction of any
and all claims Executive may have with respect to or arising out of Executive’s
employment with the Company or relating to or arising out of this Agreement and
the termination thereof, including, without limitation, those causes of action
arising under the Age Discrimination in Employment Act of 1967, as amended,
Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act of 1990, as amended, the Fair Labor Standards Act of 1938, as
amended, the Civil Rights Act of April 9, 1866, the National Labor Management
Relations Act, the Occupation Safety and Health Act and the Family Medical Leave
Act of 1993. Notwithstanding the foregoing, Executive’s right to receive
Severance is contingent upon Executive not violating any of his on-going
obligations under this Agreement.

7. Trade Secrets and Proprietary Information. Executive recognizes and
acknowledges that the Company, through the expenditure of considerable time and
money, has developed and will continue to develop in the future information
concerning customers, clients, marketing, products, services, business, research
and development activities and operational methods of the Company and its
customers or clients, contracts, financial or other data, technical data or any
other confidential or proprietary information possessed, owned or used by the
Company, the disclosure of which could or does have a material adverse effect on
the Company, its business, any business it proposes to engage in, its
operations, financial condition or prospects and that the same are confidential
and proprietary and considered “confidential information” of the Company for the
purposes of this Agreement. In consideration of his employment and engagement as
Chief Executive Officer, Executive agrees that he will not, during or after the
Term, without the consent of the Company’s board of directors, make any
disclosure of confidential information now or hereafter possessed by the
Company, to any person, partnership, corporation or entity either during or
after the Term here of, except that nothing in this Agreement shall be construed
to prohibit him from using or disclosing such information (a) if such disclosure
is necessary in the normal course of the Company’s business in accordance with
Company policies or instructions or authorization from the board of directors,
(b) such information shall become public knowledge other than by or as a result
of disclosure by a person not having a right to make such disclosure, (c)
complying with legal process; provided, that in the event Executive is required
to make disclosure pursuant to legal process, he shall give the Company prompt
notice thereof and the opportunity to object to the disclosure, or (d)
subsequent to the Term, if such information shall have either (i) been developed
by Executive independent of any of the Company’s confidential or proprietary
information or (ii) been disclosed to Executive by a person not subject to a
confidentiality agreement with or other obligation of confidentiality to the
Company. For the purposes of Sections 7, 8 and 9 of this Agreement, the term
“Company” shall include the Company, its parent, its subsidiaries and its
affiliates.

 

 

8.      Covenant Not To Solicit or Compete.

(a)    During the period from the date of this Agreement until one (1) year
following the date on which Executive’s employment is terminated, Executive will
not, directly or indirectly:

(i)                 Persuade or attempt to persuade any person or entity which
is or was a customer, client or supplier of the Company to cease doing business
with the Company, or to reduce the amount of business it does with the Company
(the terms “customer” and “client” as used in this Section 8 include any
potential customer or client to whom the Company submitted bids or proposals, or
with whom the Company conducted negotiations, during the term of Executive’s
employment hereunder or during the twelve (12) months preceding the termination
of Executive’s employment);

(ii)               solicit for himself or any other person or entity other than
the Company the business of any person or entity which is a customer or client
of the Company, or was a customer or client of the Company within one (1) year
prior to the termination of Executive’s employment; or

(iii)             persuade or attempt to persuade any employee of the Company,
or any individual who was an employee of the Company during the one (1) year
period prior to the lawful and proper termination of this Agreement, to leave
the Company’s employ, or to become employed by any person or entity other than
the Company.

(b)   Executive acknowledges that the restrictive covenants (the “Restrictive
Covenants”) contained in Sections 7 and 8 of this Agreement are a condition of
his employment and are reasonable and valid in geographical and temporal scope
and in all other respects. If any court determines that any of the Restrictive
Covenants, or any part of any of the Restrictive Covenants, is invalid or
unenforceable, the remainder of the Restrictive Covenants and parts thereof
shall not thereby be affected and shall remain in full force and effect, without
regard to the invalid portion. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall have the
power to reduce the geographic or temporal scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable.

9.      Inventions and Discoveries. Executive agrees promptly to disclose in
writing to the Company any invention or discovery made by him during the period
of time that this Agreement remains in full force and effect, whether during or
after working hours, in any business in which the Company is then engaged or
which otherwise relates to any product or service dealt in by the Company and
such inventions and discoveries shall be the Company’s sole property. Executive
acknowledges that any such invention or discovery developed by him and any
intellectual property rights relating thereto shall be considered as “work
performed for hire.” In the event that any such intellectual property rights are
not, for any reason, deemed work performed for hire, Executive hereby assigns to
the Company any and all of his right, title and interest therein to the Company.
Upon

 

 

the Company’s request, Executive shall execute and assign to the Company all
applications for copyrights and patents of the United States and such foreign
countries as the Company may designate, and Executive shall execute and deliver
to the Company such other instruments as the Company deems necessary to confirm
the Company’s sole ownership of all rights, title and interest in and to such
inventions and discoveries, as well as all copyrights and/or patents. If
services in connection with applications for copyrights and/or patents are
performed by Executive at the Company’s request after the termination of his
employment hereunder, the Company shall pay Executive reasonable compensation
for such services rendered after termination of this Agreement.

10.  Non-Disparagement. Commencing on the date hereof and continuing
indefinitely, Executive hereby covenants and agrees that he shall not, directly
or indirectly, defame, disparage, create false impressions, or otherwise put in
a false or bad light the Company, its products or services, its business,
reputation, conduct, practices, past or present employees, financial condition
or otherwise.

11.  Injunctive Relief. Executive agrees that his violation or threatened
violation of any of the provisions of Sections 7, 8 or 9 of this Agreement shall
cause immediate and irreparable harm to the Company. In the event of any breach
or threatened breach of any of said provisions, Executive consents to the entry
of preliminary and permanent injunctions by a court of competent jurisdiction
prohibiting him from any violation or threatened violation of such provisions
and compelling him to comply with such provisions. In the event an injunction is
issued against any such violation by Executive, the period referred to in
Section 8 of this Agreement shall continue until the later of the expiration of
the period set forth therein or one (1) month from the date a final judgment
enforcing such provisions is entered and the time for appeal has lapsed. The
provisions of Sections 7, 8, 9 and 10 of this Agreement shall survive any
termination of this Agreement and Executive’s employment pursuant to this
Agreement.

12.  Miscellaneous.

(a)    Authority. Executive represents, warrants, covenants and agrees that he
has a right to enter into this Agreement, that he is not a party to any
agreement or understanding, oral or written, which would prohibit performance of
his obligations under this Agreement, and that he will not use, in the
performance of his obligations hereunder, any proprietary information of any
other party which he is legally prohibited from using.

(b)   Notice. Any notice, consent or communication required under the provisions
of this Agreement shall be given in writing and sent or delivered by hand,
overnight courier or messenger service, against a signed receipt or
acknowledgment of receipt, or by registered or certified mail, return receipt
requested, or telecopier or similar means of communication if receipt is
acknowledged or if transmission is confirmed by mail as provided in this Section
11(b), to the parties as follows:

If to the Company: Luckycom Limited

Level 8, Two Exchange Square

 

 

Central, Hong Kong

Attn: Kingrich Lee, CEO

 

If to Executive: Kingrich Lee

Flat E, 38/F, Tower 10

Island Harbourview, 11 Hoi Fai Road

Kowloon, Hong Kong

 

Either party may, by like notice, change address to which notice is to be sent
upon ten (10) days prior written notice.

(c)    Governing Law. This Agreement shall in all respects be construed and
interpreted in accordance with, and the rights of the parties shall be governed
by, the laws of Hong Kong, without regard to principles of conflicts of laws.

(d)   Severability. If any term, covenant or condition of this Agreement or the
application thereof to any party or circumstance shall, to any extent, be
determined to be invalid or unenforceable, the remainder of this Agreement, or
the application of such term, covenant or condition to parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law, and any court
having jurisdiction may reduce the scope of any provision of this Agreement,
including the geographic and temporal restrictions set forth in Section 8(a) of
this Agreement, so that it complies with applicable law.

(e)    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the Company and Executive as to the subject matter hereof,
superseding all prior or contemporaneous written or oral understandings or
agreements, including any and all previous employment agreements or
understandings, all of which are hereby terminated, with respect to the subject
matter covered in this Agreement. This Agreement may not be modified or amended,
nor may any right be waived, except by a writing which expressly refers to this
Agreement, states that it is intended to be a modification, amendment or waiver
and is signed by both parties in the case of a modification or amendment or by
the party granting the waiver. No course of conduct or dealing between the
parties and no custom or trade usage shall be relied upon to vary the terms of
this Agreement. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

(f)    Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors, executors,
administrators and permitted assigns. Neither party hereto shall have the right
to assign or transfer any of its or his rights hereunder except in connection
with a merger or consolidation of the Company or a sale by the Company of all or
substantially all of its business and assets.

 

 

(g)   Headings. The headings in this Agreement are for convenience of reference
only and shall not affect in any way the construction or interpretation of this
Agreement.

(h)   Waivers. No delay or omission to exercise any right, power or remedy
accruing to either party hereto shall impair any such right, power or remedy or
shall be construed to be a waiver of or an acquiescence to any breach hereof. No
waiver of any breach hereof shall be deemed to be a waiver of any other breach
hereof theretofore or thereafter occurring. Any waiver of any provision hereof
shall be effective only to the extent specifically set forth in an applicable
writing. All remedies afforded to either party under this Agreement, by law or
otherwise, shall be cumulative and not alternative and shall not preclude
assertion by such party of any other rights or the seeking of any other rights
or remedies against any other party.

(i)     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Signatures evidenced by
facsimile transmission will be accepted as original signatures.

 

[SIGNATURE PAGE FOLLOWS]

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 



LUCKYCOM, LTD.:

 



By: ______________________________

Kingrich Lee, CEO

/s/ Kingrich Lee

 

 

 

EXECUTIVE:

 

 

________________________________

Kingrich Lee

/s/ Kingrich Lee

 

 